Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janice Fontell appeals the district court’s orders denying her motions to appoint counsel, for leave to file a second amended complaint, and to join additional parties, and denying relief on her breach of duty of fair representation claim and claims brought pursuant to Title YII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (West 2003 & Supp. *6462010) and 42 U.S.C. §§ 1981, 1983, 1985 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fontell v. MCGEO UFCW Local 1994, No. 8:09-cv-02526-AW, 2010 WL 3086498 (D.Md. Aug. 5, 2010). Consequently, we deny Fontell’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.